Citation Nr: 0515504	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  97-26 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
ankle disability.  

2.  Entitlement to an increased disability rating for 
residuals, fracture, right ankle, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to August 
1977 and from May 1983 to March 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2003, the Board remanded the case for a 
videoconference hearing that was held before the undersigned 
in November 2003. 

In April 2004, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  The left knee disorder was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current left knee 
disorder is not causally related to his active service, any 
incident therein, or any service-connected disability.

2.  The veteran's right ankle disability is manifested by 
pain, with no findings of marked limitation of motion, 
ankylosis, malunion of the os calcis or astragalus, or 
nonunion or malunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred during active 
service, may not be presumed to have been incurred during 
active service, nor is any such disability causally related 
to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2004).

2.  The criteria for a disability rating in excess of 10 
percent, for residuals, fracture, right ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a January 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating and secondary 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in October 1996.   Thereafter, the RO provided 
notice in January 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; a November 2003 Board hearing transcript; and VA 
examination reports dated in December 1996, August 2000, 
January 2001 and April 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.	Factual Background

Left Knee 

In October 1996, the veteran submitted a claim for an 
increased disability rating for his service-connected right 
ankle disability.  He also submitted a claim of service 
connection for a left knee disorder secondary to his service-
connected right ankle.  The veteran claimed that his left 
knee disorder was a result of his limp and favoring his right 
side while ambulating.

VAMC treatment records reveal that the veteran first 
presented with complaints of left knee pain in March 1996.  
He related that he twisted his left knee upon entering his 
car, the night before.  Upon examination the left knee showed 
slight effusion, not hot; good range of motion; and was 
positive for crepitation.  The knee was stable in all 
directions but painful to lateral lower leg pressure.  The x-
ray views suggested minimal narrowing of the left knee joint 
space medially.  There was no evidence of fracture or other 
localizing signs of bone or soft tissue abnormalities.  In 
May 1996, the veteran was assessed as having a lateral 
meniscal tear.  

The veteran was scheduled for a December 1996 VA examination.  
He related that in March 1996, while entering his vehicle, he 
experienced a sharp pain in his left knee.  The pain 
persisted such that he reported to the emergency room the 
next day.  He stated that the left knee was giving away and 
popping when he negotiated stairs and that the pain was 
constant.  He reportedly was unable to run, and the knee 
swelled.  Upon examination, the knee revealed no effusion.  
There was tenderness on the lateral aspect.  The knee lacked 
20 degrees of full extension, and flexion was to 110 degrees.  
Ligaments were stable.  Retropatellar pain was present with 
compression.  McMurray's test was not feasible due to 
limitation of motion.  The veteran was diagnosed as having 
internal derangement, left knee.

In June 1997, the RO held that the claim for service 
connection for twisted left knee, with meniscal tear, and 
degenerative joint disease, was not well grounded.  The RO 
explained that the medical evidence of record did not 
establish a relationship between the twisted left knee and 
service-connected right ankle.  

The veteran submitted a timely notice of disagreement and 
perfected his appeal in September 1997.  The veteran reported 
for a January 2001 VA joints examination.  At that time, the 
veteran denied pain and noises in the knee.  He did assert 
that swelling did occur, but "not often."  Additionally, he 
asserted there was weakness and fatigability, when it hurt.  
He also complained of incoordination although "not very 
often."  Objective findings included a very slight limp on 
the right on ambulation.  There was no tenderness to 
palpation and cruciate and collateral ligaments were stable.  
McMurray test and internal and external torsion were 
negative.  There was no effusion or crepitation palpated on 
active motion.  Range of motion of the left knee was assessed 
as extension to 0 degrees and flexion to 145 degrees.  The 
examiner discussed that there was MRI evidence in 1997 of a 
lateral meniscal tear, but that the present examination was 
essentially normal.  Functional impairment was rated as minor 
with loss in degrees range of motion of at most five degrees 
flexion.  There was no x-ray evidence of degenerative joint 
disease in the left knee.  The examiner concluded "any left 
knee condition is not secondary to the right ankle condition, 
as by history to me directly."

In March 2002, the RO revisited the veteran's claim for 
service connection under the requirements of the VCAA. The RO 
denied service connection for lateral meniscal tear, left 
knee because the medical evidence of record did not show that 
the lateral meniscal tear, left knee, was related to the 
veteran's service-connected right ankle disability.  

The veteran presented for a November 2003 Board 
videoconference hearing.  He testified that he was leaving a 
hotel lounge or restaurant and that all of a sudden his ankle 
and his knee locked up and he could not move.  He claimed 
that his right ankle disability, including his altered gait, 
put undue stress on his left knee and resulted in his current 
left knee disability.  Consequently, he wore a knee brace to 
support himself.

The veteran was scheduled for an additional VA examination in 
July 2004.  The claims folder was reviewed in November 2004.  
Subjective complaints included daily pain, occasional 
swelling, and buckling two to three times a week.  The 
veteran was under no current treatment other than occasional 
hydrocodone.  Objective findings included no tenderness to 
palpation; stable cruciate and collateral ligaments; no 
effusion; no crepitation palpated on active motion; no 
fatigability; and normal muscle strength.  McMurray test and 
internal torsion were negative.  There was a complaint of 
slight pain laterally on external torsion.  Range of motion 
was extension to zero; and flexion, active to 115 degrees and 
passive to 120 degrees.  There was a slight complaint of pain 
at terminal flexion.  X-rays revealed slightly prominent 
tibial spines, and incipient spur formation along the 
superior patellar articulating margin. The examiner concluded 
that there was slight plus functional impairment, with no 
weakness, fatigability or incoordination.  The examiner added 
that the "left knee condition less likely as not caused by 
or worsened by SC right ankle."

Right Ankle

Service medical records reveal that in January 1987, the 
Medical Evaluation Board diagnosed the veteran as having 
chronic posttraumatic right ankle pain. The veteran was 
assessed as having well-healed surgical scars in both medial 
and lateral aspects of the right foot and ankle and 
discomfort on deep palpation.  Range of motion of the ankle 
was five degrees of dorsiflexion and 30 degrees of plantar 
flexion, stable to varus and valgus.  The veteran was 
released from service with a fractured right ankle and was 
accordingly awarded severance pay.  

By means of a January 1988 rating decision, the RO granted 
service connection for residuals, fracture, right ankle.  He 
was assigned a 10 percent disability rating.

In November 1988, the veteran submitted a claim of 
entitlement to an increased disability rating for his 
service-connected right ankle disability.  In March 1989, the 
RO confirmed the prior rating decision and continued the 10 
percent disability evaluation.

In May 1989, the veteran was scheduled for a VA examination 
in order to assess his service-connected disability; however, 
he failed to report.  Due to the veteran's failure to report, 
his disability evaluation was decreased to non-compensable.  
The veteran had no static disabilities or protected 
evaluations.  

The veteran submitted an additional claim for an increased 
disability rating in September 1991.  The veteran accordingly 
presented for an October 1991 VA examination.  Range of 
motion of the ankle was 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  In October 1991, the RO 
continued the noncompensable disability evaluation.  

In May 1995, the veteran presented an additional claim for an 
increased disability rating for his service-connected right 
ankle disability.  The veteran only submitted treatment 
records from 1987 and he did not indicate any current 
treatment for his service-connected disability.  Accordingly, 
in an August 1995 rating decision the RO continued the 
noncompensable disability rating.  The veteran, however, 
subsequently submitted VAMC treatment records from May 15, 
1995, to June 29, 1995, and reported for a May 1996 VA 
examination.  In June 1996, the RO increased the veteran's 
disability rating to 10 percent, effective May 15, 1995.  A 
higher evaluation was not warranted because the evidence of 
record did not show marked limitation of motion of the ankle.  

In October 1996, the veteran submitted the current claim for 
an increased disability rating for his service-connected 
right ankle disability.  The veteran reported for a December 
1996 VA joints examination.  The veteran related that his 
right ankle was always uncomfortable.  Additionally, that 
walking resulted in a sharp and throbbing pain.  Objective 
findings included two vertical, lateral scars on the ankle 
and percussion revealed the suggestion of neuromata in the 
proximal aspect of each scar.  Range of motion was zero 
dorsal flexion, being unable to dorsal flex past the neutral 
position; and plantar flexion to 35 degrees.  Passive motion 
at the subtalar joint was full and painless.  The veteran was 
diagnosed as having status post open reduction and internal 
fixation right ankle fracture.   

In June 1997, the RO continued the 10 percent disability 
evaluation for the veteran's service-connected, residuals, 
fracture, right ankle disability.  The RO held that the 
evidence of record did not show a marked limitation of motion 
of the ankle.
The veteran submitted a timely notice of disagreement and 
perfected his appeal in September 1997.  The veteran was 
scheduled for an August 2000 VA joints examination.  The 
veteran related that due to right ankle pain and dysfunction 
he was incapable of prolonged standing and walking and 
squatting, kneeling and stair climbing was impaired.  
Additionally, he reported that about four times a month his 
right ankle would give away and two to three times a day his 
ankle would lock.  Objective findings included range of 
motion dorsiflexion of 15 degrees, and plantar extension to 
32 degrees.  There was pain on motion or tenderness.  Drawer 
sign was negative.  The right ankle measured 1/4 inch more in 
circumference than the left ankle.  The examiner's impression 
was degenerative joint disease, right ankle, status post 
fracture.  

The veteran also presented for an additional VA joints 
examination in January 2001.  The veteran related daily pain 
on the lateral side of his ankle; continuous swelling; and 
regular stiffness.  The veteran also reported weakness and 
fatigability that he related to pain, which was always 
present.  Incoordination, exhibited by a limp, was also 
reportedly present two to three weeks out of the month.  
Objective findings included two well-healed scars medially 
about the ankle, with tenderness to palpation over the scar 
areas, slight plus to moderate, also above and below the 
medial malleolus.  On manual testing there was no instability 
of the ankle.  Range of motion was dorsiflexion 10 degrees 
and plantar flexion 40 degrees.  The examiner related that 
there was no x-ray evidence of degenerative joint disease and 
with respect to the various factors, functional impairment 
rated as between mild to moderate, with loss of 10 degrees of 
dorsiflexion. 

VAMC treatment records reveal that due to subjective 
complaints of increasing medial ankle pain the veteran 
underwent an MRI in March 2002.  Objective findings were 
postoperative changes with metallic artifact noted in the 
distal fibula.  There was a slight irregularity and question 
of prior postoperative change adjacent to the tip of the 
medial malleolus.  There was a minimal bone marrow edema 
related to the medial malleolus noted.  There was no evidence 
of a discrete fracture.  The medial deltoid ligaments 
appeared grossly intact.  The medial flexor tendon including 
the posterior tibial, flexor digitorum longus and flexor 
hallucis longus were intact.  There was a tiny accessory 
navicular seen near the insertion of the posterior tibial 
tendon on the medial navicular, which was considered abnormal 
variant.  There was no significant joint effusion nor 
significant soft tissue swelling or edema identified.  The 
examiner's impression was postoperative changes associated 
with the distal fibula and possibly in the region of the 
medial malleolus.  In July 2002, the veteran again presented 
with chronic ankle pain.  The examiner's assessment was 
chronic pain, possible nerve entrapment near cicatrix; 
idiopathic right-sided lower extremity weakness and signs of 
arterial insufficiency on right lower extremity.  The veteran 
was fitted for an ankle brace.  

The veteran presented for a November 2003 Board hearing.  He 
stated that psychologically he felt that he could not work 
and physiologically he had pain.  When he went out he used a 
cane and to avoid episodes he stayed off his ankle.  

The veteran presented for an additional VA examination in 
July 2004.  The claims folder was reviewed in November 2004.  
Subjective complaints included daily pain, limping and 
swelling.   Treatment was very occasional hydrocodone.  
Objective findings include tenderness all below the lateral 
malleolus; very slight chronic swelling in the lateral 
malleolar region.  He had normal capillary circulation and 
muscle strength.  There was no manual instability or 
fatigability.  There was a slight limp on ambulation.  Range 
of motion was dorsiflexion, active 10 degrees, passive 15 
degrees, and plantar flexion 15 degrees.  Eversion, active 
was 5 degrees and passive 10 degrees.  There was slight 
complaint of pain at terminal degrees.   X-rays revealed 
intact visualized ankle mortise.  There were no localizing 
signs of bone or soft tissue abnormality.  The impression was 
intact appearing right ankle joint.  The examiner opined that 
the veteran's functional impairment was close to moderate; 
there was no weakness, fatigability or incoordination.

II.	Laws and Regulations

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.	Analysis

Left Knee

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's current left knee disorder 
is causally related to his active service, any incident 
therein, or any service-connected disability.  Service 
medical records are silent regarding any complaint or finding 
of a right knee disability or injury.  Similarly, the post-
service medical evidence of record is negative for any 
notations of a left knee disorder for years after service 
separation.  The first complaint of left knee pain was 
recorded in March 1996, more than ten years after the 
veteran's discharge from service.  Moreover, there is no 
medical evidence of record that provides a nexus to his 
period of service.  Consequently, service connection is not 
warranted on a direct basis.

The veteran, however, claims that his current left knee 
disorder is secondary to his service-connected residuals, 
fracture, right ankle disability.  Notwithstanding the 
veteran's allegation, the most probative medical evidence of 
record establishes that the veteran's left knee disorder is 
not related to his service-connected right ankle disability.   
The veteran has been afforded three medical examinations, in 
December 1996, January 2001 and July 2004, which have 
addressed his left knee disorder.  None of the aforementioned 
examinations provided a nexus to service or to his service-
connected right ankle disability.  Rather, both the January 
2001 and July 2004 VA examiners specifically denied that 
there was any correlation between the current left knee 
disorder and the service-connected right ankle disability.  
The January 2001 examiner asserted that the left knee 
disorder was not secondary to the right ankle disability.  
Likewise, the July 2004 examiner concluded that the left knee 
disorder was "less likely as not" caused by or worsened by 
the veteran's service-connected right ankle disability.  

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions were rendered by physicians who actually examined 
the veteran.  In addition, the most recent VA examiner gave a 
considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts these opinions is the opinion of the 
veteran.  Although he has argued that his left knee disorder 
is causally related to his service-connected right ankle 
disability, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.

In summary, as a left knee disorder were not shown in service 
or for many years thereafter, and because the probative 
evidence of record indicates that such disorder is not 
causally related to the veteran's active service or any 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left knee disorder.

Right Ankle

The veteran's service-connected residuals, fracture, right 
ankle are currently rated as 10 percent disabling under 
Diagnostic Codes 5271.  Limitation of motion of the ankles is 
rated under Diagnostic Code 5271.  Under that code, a 10 
percent rating is assigned for moderate range of motion 
impairment.  A 20 percent rating is assigned for marked range 
of motion impairment.  This is the maximum rating available 
under this provision.  Normal range of ankle motion is 
identified as dorsiflexion of 0-20 degrees and plantar 
flexion of 0-45 degrees.  38 C.F.R. 4.71, Plate II.

After reviewing the evidence of record, a rating in excess of 
10 percent for the veteran's right ankle disability is not 
warranted by the evidence of record.  The record contains no 
objective evidence of marked limitation of motion of the 
right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
most recent examination report of record is from July 2004.  
The veteran's range of motion was assessed as active 
dorsiflexion, 10 degrees and passive dorsiflexion, 15 
degrees.  Plantar flexion was 15 degrees.  The examiner 
concluded that the veteran's functional impairment was close 
to moderate.  Moreover, the examiner indicated that there 
were no additional limitations due to weakness, fatigability 
or incoordination.  38 C.F.R.      § 4.40, 4.45.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign a rating in 
excess of 10 percent for the right ankle disability.  For 
example, there is no evidence of service-connected ankylosis 
ratable under Codes 5270 and 5272 (2004).  Likewise, the 
Board notes that there is no evidence of malunion of the os 
calcis or astragalus ratable under Code 5273 (2004); nonunion 
or malunion of the tibia or fibula, ratable under Code 5262 
(2004); or of astragalectomy residuals, ratable under Code 
5274 (2004).  Thus, these provisions are not applicable to 
this case.


ORDER

Service connection for a left knee disorder, claimed as 
secondary to a service-connected right ankle disability is 
denied.  

A disability rating, in excess of 10 percent, for residuals, 
fracture, right ankle, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


